                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                4:19CR3091

      vs.
                                                                ORDER
RACQUEL LYNN HAMILTON,

                    Defendant.


        Defendant has moved to continue the pretrial motion deadline and trial date,
(Filing No. 23), because Defendant needs additional time to investigate this case before
deciding whether pretrial motions will be filed. The motion to continue is unopposed.
Based on the showing set forth in the motion, the court finds the motion should be
granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 23), is granted.

      2)     The pretrial motion deadline is extended to November 15, 2019.

      3)     The trial of this case is set to commence before the Honorable Richard G.
             Kopf, Senior United States District Judge, in Courtroom 1, 100 Centennial
             Mall North, United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
             December 16, 2019, or as soon thereafter as the case may be called, for a
             duration of three (3) trial days. Jury selection will be held at
             commencement of trial.

      4)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and the
             additional time arising as a result of the granting of the motion, the time
             between today’s date and November 15, 2019, shall be deemed
             excludable time in any computation of time under the requirements of the
             Speedy Trial Act, because although counsel have been duly diligent,
             additional time is needed to adequately prepare this case for trial and
             failing to grant additional time might result in a miscarriage of justice. 18
             U.S.C. § 3161(h)(1) & (h)(7). Failing to timely object to this order as
             provided under this court’s local rules will be deemed a waiver of any right
             to later claim the time should not have been excluded under the Speedy
             Trial Act.

      September 19, 2019.                      BY THE COURT:
                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
